EXHIBIT 99.3 SpaceDev Attracts European Aerospace Strategic Partner Transaction Expands Global Business Opportunities & Provides Growth Capital POWAY, CA – September 19, 2007 - SpaceDev (OTCBB: SPDV) announced today that it has entered into a strategic relationship with the OHB Technology Group, a leading European Aerospace company with operations in satellite, space hardware manufacturing and advanced space payload systems development.The companies will establish a mutual high level management team to actively explore manufacturing, systems development, and program opportunities in Europe as well as in the US.As part of this effort, OHB and its subsidiary, MT Aerospace, has made an investment of approximately $4.4 million into SpaceDev.The collective strategic investment by these two prominent European aerospace companies was in the form of a common stock sale at an above market price. The investment will be used by SpaceDev for growth capital, to expand its research and to retire previous interest bearing preferred stock. “We are very pleased to welcome OHB Technology and MT Aerospace as our newest business partners and investors to the growing SpaceDev family.OHB has a long and successful business history in Europe and also has worked on a number of US government programs, including the International Space Station and working with NASA on SOFIA, the next generation airborne observatory,” said Mark N. Sirangelo, Chairman and CEO of SpaceDev.“We believe this new SpaceDev, OHB and MT Aerospace alliance will lead to significant new revenues, manufacturing opportunities and markets for our products, technologies and expertise in the European aerospace marketplace. At the same time, we believe that OHB and MT Aerospace will be able to utilize our existing relationships and manufacturing capabilities to further their business in the US.” “We see significant upside potential in the future of SpaceDev” said Marco Fuchs, Chairman and CEO of OHB Technology AG.“We believe SpaceDev will be an excellent long term association for our group.”Hans Steininger, CEO of MT Aerospace added, “The companies have already begun exploring multiple opportunities to work together, particularly as SpaceDev bids on larger, new and exciting programs and moves toward their goal of becoming a mid-market aerospace company.We look forward to a sustained and prosperous business relationship.” About OHB Technology AG OHB Technology AG is the first listed technology and space company in Germany. With a total of around 1100 employees, its four business units "Space Systems &
